Case 1:17-cr-00372-JS-GRB Document 882 Filed 08/27/20 Page 1 of 5 PageID #: 5955




                 [/S>. 2)fsi''<r.l' C,'urI C/^fL
                     ^qs^'n—                            —f/f                 ^rfk
                     IM                                   C
                                                          i^c




              IR"Cl  E7^ST5FFl^
                                          S'iL ^ /// // /2Z
                             CRMV
        U.S. DISTF ICT COURT E.D.N.Y.           /

     ★ AU(;2/ 2021] *

        BROOKLYN OFFICE



                     rP n \\n nn rzA
                                                                                    0/ Of,,^/■—c/^/              y
    QJHI
   fl       /. I'f
            ri'UxJ    27

   BRO^ = orncE
                                                         1^          ^ C- S. ^ /oo! ,                          t ('e
                     Mi«c£^I,' / df- ^                        igny j Ci(y/l
                                                                          ^f/r / f-/ H f  /—Lron r. L—<aihy3/o^
                                                                                             f:/r etn r. h—




                     4t) rOiU4/-          iu^    Qt^if C/^y}C££, / ^                                            ^/k/
                                         T
                     iLL.                       / f.J /J,                         q/ j Oin \<yf( C J-kf/lr, 0
                     /Ht f                                 ^^<7 !—                            Siikjec-/ /Hty/--
                     km-                 sr^ c l?r>in 0^                           i4ie       M^              —(nmv\


                     hjLM,                             ^^                  ^2        u/c^^!^
                                  \/(0

                     an<ii 2=mIji                ^ C y}                         S^-£c: i^/h^                      !
                               A€^                     viP (."> Af^ f^ S^tn'hi-h((^ *                            /
                     lAdhii^                              ^( oi4 ^idr off 5 COi/eyy 7^
                               rc?Lir    J:l cj r^</        jk-e ifp/i,                    —{Atn^.b'—^/-C
                     q Q a)
Case 1:17-cr-00372-JS-GRB Document 882 Filed 08/27/20 Page 2 of 5 PageID #: 5956




               -Alua       SlJ'T'J^^.IiHJ^^     d a-4.ci.-                    —<=^0 c CJCi/'y—                   --
                  'ftalc^.. IdjmL^             —h—^                         JiX         slydr^cc
                                                                                       fl


                           qf rJ^ iU t-l^Ji firyC^ ^(Oil't ^^ LLS^
                               ^ In^l.                   —Lt^~ fUl. fvy
                 A                   hut^fcf A ¥V\^U(A
                All C^^//                     fhA'I' _x
                ft/,.A ^ c«io^V                              —e^Ly 5^/e                        o/o- /7^/
                kjt<^ii         A Ac u* t/rifA Ai£\^—^—l£L—Ij,5. C^ SI—
               6} ulill^^   Li S^j^-tcA     c\ 2^Lt^
               ^ ^ y^s ua. 0YiS^     —-Qi U Ty a /er^^ /
               ■d^Q L             / 4^                                 /—fP U(<P.d—^
                uDi^ a af^//■(}■<,/—e^kr/^—                                                              oy) |p
                             j/iyj). ^                               7/>20 '—-^iiTc oi'fw^
               A-i'l       ^     cAifn                   J—,y—/Ctu/Hf
                                                               huL-An/—
                                                                      /—                      ;^,5/ /f //
                                                                                                       / yi-
               i/i/0(A iM- kt c^rUitJ^ iuU—^—('Mr<tr^c^tK t UluLL
                /■                                           dine. llzc^,
                                                                   dk-c      /frt\r£fcu
                                                                                n\r£fC\^—,n^'' r—t .-
                ffffiA           5-5/ a                       /b ^^ir£f A:c—                            —hzr^cc^
               iUQ. koUf                      ^ (Afi^QH^ i^^y                     Lf        COU!^   /    -^A-



               '3^                             Id            —m        (/ /r?/i^//LAn
                {c) (£) f                                        (UUnzA—d/d /7^/—
                                              ji^^<^d(C Ar4»                   Lfc/ji\d'L47A
                g«7 Sg                                                        ia±.          Auec^d       A)     UA.


               ^UiAs-                           <? /               K/i Mi oh                    L               (iigno-f.

                                                       ec^kzd. Ltnd^                            S^6 C(l)          h-
                                                                      ■       ■
                                                                                                        •
1
    !                                                            ^
                               /   /
                          Pi X-Ja ...              ^             •)
                 (( sjr y
                           /               /
    pd^^i >'^<j>>(^        Ajj y^ j'
                                                   ^ -■ •''' I'                   > .;v^/     y 'V/A/
         p-       '       ^^ Cf^       /       ^            ^5 *y ^ h                       ^^ > /^>
                   . '                             . fi                                  /^
        ! *y *'^^^0^1/1   ^Unit4'^0/^ h                    (l^                        ^. vi» i'i!tlj.
                                                    /        •            K       /
                                                                                                            •-
Case 1:17-cr-00372-JS-GRB Document 882 Filed 08/27/20 Page 3 of 5 PageID #: 5957
72-JS-GRB Document 882 Filed 08/27/20 Page 4 of

                            >      n>
      Q.     n
                                  H
             ft



       O                           ?^
                                   5 ^
                                  \ r>. X

                             5;




                                              ^l
                                              Kr\
                                                         V>i
                             -
                             C^
                                              >
                             "§ §
                                   c>




                                        n
                                        Cn
                                        1;^
                                                    7i
                                                    n
                                        NJ

                                        i
                                        W

                                        *t5
                                        :e          P
                                                    u


                                        r-




                                   llS'vU
         ^—■
 Theenrfn^i^ »-V«TDIX,NJ08640
        Mosed letter was processed thr^..-!.
         rfosed l«ff                086^0 Oi^WSy^
jprocedures. Thls^letter
 Inspected.                                               nor
I which this facliify has furisdHfnJ !!         P"'"®'"
                                           may wtsn 10 rRlim
I^Werial. If the wriler e^'4, correspondence for
(Jfwwfina to another a'                   corresp--.
                                    '^eludes unauthorized
                                                          -
L"^ Please rofurn to
                                                                72-JS-GRB Document 882 Filed 08/27/20 Page 5 of
